Citation Nr: 0325509	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for psychoneurosis, 
mixed type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a compensable 
evaluation for psychoneurosis, mixed type, mild.  


FINDINGS OF FACT

1.  The appellant does not currently have any symptomatology 
of psychoneurosis, mixed type.  

2.  The evidence indicates that the current psychiatric 
symptomatology is related to a non-service-connected mental 
disorder.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
psychoneurosis, mixed type, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9410 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2002 Statement of the Case (SOC), November 2002 Supplemental 
Statement of the Case (SSOC), and associated correspondence 
issued since the veteran filed his claim, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that, 
if he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in 
November 2002.  In addition, the veteran was advised of the 
specific VCAA requirements in correspondence issued in 
December 2001.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The veteran's service medical records reveal that, in May 
1944, he was hospitalized for psychoneurosis, 
hypochondriosis, moderately severe, which was determined to 
have existed prior to enlistment into service.  

In February 1947, the veteran was awarded entitlement to 
service connection for psychoneurosis, mixed type, and 
assigned a noncompensable (zero percent) evaluation.  The 
record reflects that the disability evaluation assigned for 
the veteran's psychoneurosis remained essentially unchanged 
for approximately the next fifty-four years.  He was rated as 
totally disabled and incompetent from October 1950, due to 
non-service-connected schizophrenia.  It appears from the 
record that, in 1961, the veteran failed to appear for a VA 
medical examination, and his pension and incompetency ratings 
lapsed.

In January 1977, the veteran filed a formal claim for non-
service-connected disability pension, and an informal claim 
for special monthly pension (SMP) on account of need for aid 
and attendance and/or housebound benefits.  

In February 1977, the veteran was awarded a permanent and 
total disability rating for purposes of non-service-connected 
pension.  The evidence of record at the time revealed that 
the veteran suffered from schizophrenic reaction, paranoid 
type, chronic.  It was noted that the veteran was totally 
disabled for any useful and efficient service in his previous 
occupation as a cook, due to his schizophrenia.  Also in 
February 1977, entitlement to SMP on account of need for aid 
and attendance and/or housebound benefits was denied.  In 
June 1977, the veteran was again determined to be incompetent 
for VA purposes.  

In December 2001, the veteran filed informal claims for 
special monthly pension based on the need for aid and 
attendance, and a compensable evaluation for his service-
connected psychoneurosis.  

VA treatment records dated from September to December 2001 
show that the veteran was transferred to a VA facility 
following treatment for burns to his hands and face incurred 
in a house fire.  The veteran required assistance with all or 
most of his activities of daily living according to medical 
treatment.  He was unable to leave the premises without an 
assistant.  

A VA aid-and-attendance examination was conducted in December 
2001.  The veteran was diagnosed with dementia of unknown 
origin, and with chronic schizophrenia.  He had suffered a 
left parietal cerebral vascular accident and burns of the 
hand, now healed.  

In January 2002, entitlement to SMP, for aid and attendance, 
was established, from December 2001, based upon the above VA 
examination and VA treatment records.

The veteran's daughter has submitted copies of past medical 
bills and hospitalization costs.  She also submitted letters 
from VA dated in October and November 1950, which make 
reference to the veteran's non-service-connected 
schizophrenia.  In addition, she submitted a statement from 
AAF Regional Station Hospital dated June 10, 1944, which 
confirmed the diagnosis of the veteran's psychoneurosis 
during military service.  

The veteran underwent a VA mental disorders examination in 
November 2002.  He did not appear to have had an 
understanding of the purpose of the evaluation.  His 
psychomotor activity was slowed.  His demeanor was cordial 
and cooperative.  He was alert and oriented to person.  He 
was disoriented to time and place.  His remote memory for 
personal information was impaired.  His mood was generally 
euthymic, without evidence of significant depression.  His 
affect was constricted, but reactive.  His display of emotion 
was appropriate and stable.  There was no evidence of mania.  
His speech was articulated and slowly delivered, although 
generally fluent.  His thought content was somewhat loose, 
but logical and coherent.  The veteran was diagnosed with 
dementia, not otherwise specified, moderate, and with a 
psychotic disorder, not otherwise specified.  The examiner 
stated that the veteran experienced significant cognitive 
impairment consistent with a diagnosis of dementia.  The 
veteran denied depression, anxiety, emotional distress, or 
concerns about his physical health.  It was noted that the 
veteran's disorientation and confusion were likely associated 
with dementia rather than neurosis or psychosis.  There were 
no clear symptoms of neurosis present on examination.  All 
prior untreated symptoms of psychosis appeared to be under 
good control with psychotropic medication.  

III.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran is currently service connected for 
psychoneurosis, mixed type, mild, which has been assigned a 
noncompensable disability evaluation under Diagnostic Code 
(DC) 9410, which provides for ratings as follows.  

A noncompensable disability evaluation is warranted 
when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.

A 10 percent disability evaluation should be assigned 
for occupational and social impairment due to mild or 
transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by medication.

A 30 percent evaluation is to be assigned for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is assigned for occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9410.

In the instant case, the appellant contends that his service-
connected psychoneurosis, mixed type, has worsened.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After reviewing the entire evidence of record, the Board 
concludes that a compensable evaluation for the appellant's 
service-connected psychoneurosis, mixed type, is not 
warranted.  The Board observes that the professional medical 
evidence of record shows that the appellant does not 
currently have any symptomatology of psychoneurosis, mixed 
type.  The outpatient treatment records from the VAMC show 
diagnosis and treatment for dementia and schizophrenia, both 
of which are non-service-connected.  On the most recent 
examination, the veteran was diagnosed with dementia and 
psychotic disorder, not otherwise specified.  The examiner 
stated that the veteran's confusion and disorientation likely 
stemmed from his dementia rather than from neurosis or 
psychosis.  He further stated that there were no clear 
symptoms of neurosis present.  

In light of the above, given the current clinical findings, 
which reflect no current symptomatology of psychoneurosis, 
mixed type, it is the opinion of the Board that an increased 
(compensable) rating for that disorder is not warranted.  
This appeal must accordingly be denied. 

In addition to an evaluation under the Rating Schedule, the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  If the question of 
an extraschedular rating is raised by the record or the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter for a 
decision in the first instance by the RO, which has the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).

In this case, the veteran has not explicitly raised a claim 
of entitlement to an extraschedular rating.  However, in the 
SOC issued in October 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected psychoneurosis, mixed type.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, address the provisions of 38 C.F.R. § 3.321.

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

In the present case, the veteran's service-connected 
psychoneurosis, mixed type, is not shown to have required 
frequent periods of hospitalization.  Moreover, there is no 
evidence of record, nor has it been contended, that his 
psychoneurosis is productive of marked interference with his 
ability to maintain employment.  In this regard, the Board 
notes, with all due respect, that the veteran is shown by the 
record to be 80 years of age, and the evidence of record 
clearly shows that, due to his age and dementia, his is 
considered unemployable.  Accordingly, the Board finds that 
further consideration of this matter under 38 C.F.R. § 3.321 
is not necessary or appropriate.


ORDER

Entitlement to a compensable evaluation for psychoneurosis, 
mixed type is denied.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



